DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.       Receipt is acknowledged of applicant's amendment filed on 02/15/2022. Claim 1 has been canceled without prejudice;  Claims 2-11 have been added. Applicant’s arguments have been fully considered.  Claims 2-11 are pending and an action on the merits is as follows.
Allowable Subject Matter
3.        Claims 2-11 are allowed. 
4.       The following is an examiner’s statement of reasons for allowance:
           Prior art of record fails to disclose or fairly suggest the following limitations “An organic EL display device including a display region comprising: wherein a voltage supplied to the first portion of the first power source bus line is transmitted from the first flexible print circuit, wherein a voltage supplied to the second portion of the first power source bus line is transmitted only from the first portion of the first power source bus line. wherein the first portion and the second portion of the first power source bus line are disposed outside the display region, and wherein the display region is disposed between first portion and the second portion of the first power source bus line.” in combination with the remaining claimed limitations as claimed in independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                 Citation of Relevant Prior Art
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
                Kwak, (US 2005/0243038 A1);
                Takabashi et al., (US 2003/0112382 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANZI CHEN/
Examiner, Art Unit 2844
5/18/2022
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844